Proceeding pursuant to CPLR article 78 to review a determination of the respondents City Manager of Rye and City of Rye, dated July 31, 1980, which found petitioner guilty of certain misconduct and suspended him without pay for a period of five days. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. Respondents’ determination was based on substantial evidence and the penalty imposed was not so disproportionate to the offense, in the light of all the circumstances, as to be shocking to one’s sense of fairness (see Matter of Pell v Board of Educ., 34 NY2d 222). Lazer, J. P., Rabin, Gulotta and Cohalan, JJ., concur.